Citation Nr: 1737389	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for burn residuals of the neck and face, and if so, entitlement to service connection for burn residuals of the neck and face.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1953 to October 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A notice of disagreement was received July 2011, a statement of the case was issued in June 2012, and a VA Form 9 was received in July 2012. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2015 and November 2016, the Board remanded this claim for additional development.  The Board notes that this appeal included entitlement to service connection for hearing loss and tinnitus; however, these issues were granted in an May 2017 rating decision, and as such, are no longer on appeal.

The issue of entitlement to an earlier effective date earlier than April 30, 2015 for the grant of 40 percent rating for defective vision of the right eye has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A March 1958 rating decision denied the claim of entitlement to service connection for burn residuals of the face and neck.  The Veteran did not file an appeal to that decision and it is final.

2.  Some of the evidence received since the March 1958 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for burn residuals of the face and neck.

3.  The preponderance of the evidence fails to establish a post-service diagnosis of burn residuals of the face and neck.


CONCLUSIONS OF LAW

1.  A March 1958 rating decision that denied the claim of entitlement to service connection for burn residuals of the face and neck is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the March 1958 rating decision is new and material, and the Veteran's claim for service connection for burn residuals of the face and neck is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for burn residuals of the face and neck are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

In this case, the Board is reopening the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA pertaining to the reopening of the claim, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Adequate notice regarding service connection claims was satisfied by a letter provided to the Veteran in August 2010.  The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  It was determined that Social Security records are no longer available.  See March 2015 SSA Response.  The Veteran was afforded VA examinations.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

This claim was remanded in January 2015 and November 2016.  The RO was instructed to obtain additional treatment records, obtain Social Security records and to readjudicate the claim.  Additional records were associated with the claims file; it was determined that Social Security records were not available, and the claim was reajudicated in a May 2017 supplemental statement of the case.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Burn Residuals of the Neck and Face

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for burn residuals to the neck and face.

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The record reflects that a claim for service connection for burn residuals of the face and neck was last denied in a rating decision of March 1958.  The Veteran did not complete a timely appeal and subsequently the March 1958 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

In this instance, since the March 1958 rating decision denied the claim on the basis that there was no evidence that the Veteran had current burn residuals of the face and neck, the Board finds that new and material evidence would consist of evidence that the Veteran has current residuals.

The evidence received since the March 1958 rating decision consists of numerous records and documents.  Among other things, a private physician submitted a statement indicating that the Veteran had received face and neck burns during service, that he presented with neck and face scars, and received laser treatment with improvement.  See January 2011 statement from Dr. O.  

The Board must presume the credibility of all newly submitted evidence for determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran had burns residuals of the face and neck.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for burn residuals of the face and neck.  The Board determines that the claim is reopened.

II.  Entitlement to Service Connection for Burn Residuals of the Face and Neck

The Veteran seeks entitlement to service connection for burn residuals of the face and neck.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service records indicate the Veteran was in an explosion and suffered damage to his vision and second and third degree burns to his face, arms, neck and hand.  See August 1954 treatment records.

The Veteran was afforded a VA examination in February 1958.  It was noted that he was burned on the face, neck, and right hand during service in 1954.  As stated in the March 1958 rating decision, the examination revealed no evidence of scars, abnormal pigmentation or disfigurement in the face or neck.

The Veteran's treating physician submitted a statement in February 2011, stating that the Veteran presented with chest and neck scars that were secondary an explosion during service.  The physician stated that the Veteran received laser treatment to the neck and face, with improvement.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran had powder burns of face neck and right hand in 1958.  The examiner reported that the Veteran did not currently have any scars or disfigurement of the head face or neck, and specifically stated there were no scars visualized at the face or neck or head.  No other residuals, such as neurological or muscular symptoms, to the head, face, or neck were noted.

Unfortunately, the preponderance of the evidence does not indicate any post-service burn residuals of the face and neck.  The Board notes the Veteran's private physician reported that he presented with chest and neck scars.  The Veteran is currently service-connected for the chest burn residual scar; however, no scars of the face or neck were seen in any other examinations of record.  As early as February 1958, it was noted that the Veteran did not have any residuals to his face or neck.  Numerous additional treatment records have been associated with the claims file, yet they fail to note or discuss any face or neck burn residuals.  In fact, the January 2012 VA examiner specifically stated that there were no scars visualized at the face, neck or head.  No muscular or neurological residuals to the face or head were noted in any treatment records.  Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran does not have any current burn residuals to the face or neck.

The Board notes that the Veteran has asserted he suffers from burn residuals of the face and neck.  Complaints, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board has considered the Veteran's arguments.  The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the most probative evidence consists of the medical records.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  The Board does not dispute that the Veteran suffered second and third degree burns from an explosion during service.  Unfortunately, there is no persuasive evidence of a post-service diagnosis of burn residuals to the face or neck. 

The Board finds that the claim must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of burn residuals of the face and neck, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for burn residuals of the face and neck; to this extent, the appeal is granted.

Entitlement to service connection for burn residuals of the face and neck is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


